Name: 2002/276/EC: Commission Decision of 12 April 2002 amending Council Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (Text with EEA relevance) (notified under document number C(2002) 1407)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  world organisations;  means of agricultural production;  cooperation policy;  European Union law
 Date Published: 2002-04-13

 Avis juridique important|32002D02762002/276/EC: Commission Decision of 12 April 2002 amending Council Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (Text with EEA relevance) (notified under document number C(2002) 1407) Official Journal L 096 , 13/04/2002 P. 0028 - 0029Commission Decisionof 12 April 2002amending Council Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries(notified under document number C(2002) 1407)(Text with EEA relevance)(2002/276/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/514/EC of 29 November 1995 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries(1), as last amended by Decision 2000/326/EC(2), and in particular Article 5 thereof,Whereas:(1) Decision 95/514/EC determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in Council Directive 66/400/EEC(3), as last amended by Directive 98/96/EC(4), Council Directive 66/401/EEC(5), as last amended by Directive 2001/64/EC(6), Council Directive 66/402/EEC(7), as last amended by Directive 2001/64/EC, and Council Directive 69/208/EEC(8), as last amended by Directive 98/96/EC, on the marketing of beet seed, fodder plant seed, cereal seed, and seed of oil and fibre plants. It also determined that seed of certain species produced in third countries was equivalent to seed produced in the Community. Those determinations apply to Croatia and Uruguay only as regards seed of certain species.(2) An examination of the rules of Croatia and the manner in which they are applied has shown that in respect of the species listed in Directives 66/400/EEC, 66/401/EEC and 66/402/EEC in respect of species in addition to Zea mays and Directive 69/208/EEC, the prescribed field inspections satisfy the conditions laid down in those Directives and that the conditions applied by Croatia to seed harvested and controlled there afford the same assurances as the corresponding conditions applicable within the Community.(3) An examination of the rules of Uruguay and the manner in which they are applied has shown that in respect of the species listed in Directive 66/402/EEC in addition to Zea mays the prescribed field inspections satisfy the conditions laid down in that Directive and that the conditions applied by Uruguay to seed harvested and controlled there afford the same assurances as the corresponding conditions within the Community.(4) Consequently, the equivalence already recognised in respect of seed produced in Croatia and Uruguay should be extended to cover other species.(5) Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC allow for the simplification of procedures for official seed certification provided that inspections may be carried out by inspectors other than those charged with official examination by the seed certification authority. An equivalent approach has been incorporated in the seed schemes of the Organisation for Economic Cooperation and Development (OECD).(6) Commission Decision 98/320/EC(9) made provision for a temporary experiment applicable to seed produced within the Community to assess whether seed sampling for the purpose of seed testing and seed testing under official supervision constitute an improved alternative to the procedures for official certification. That approach was approved by the OECD which adopted a derogatory experiment on seed sampling and seed analysis. It is therefore appropriate to extend the scope of the Community experiment to seed produced in third countries participating in that OECD experiment.(7) According to Decision 95/514/EC, the United States of America may avail itself of a derogation from the International Seed Testing Association (ISTA) rules for sampling, testing and the issue of seed analysis certificates, provided that the provisions of the Association of Official Seed Analysts are applied. Canada would like to avail itself of a similar derogation. It appears appropriate to grant such a derogation also to Canada.(8) Decision 95/514/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 95/514/EC is amended as follows:1. In Part I, column 3 of the table is amended as follows:(a) in the entry relating to Croatia, the words "66/402/EEC - only in respect of Zea mays" are replaced by the words "66/400/EEC, 66/401/EEC, 66/402/EEC, 69/208/EEC";(b) In the entry relating to Uruguay, the words "only in respect of Zea mays" are deleted.2. Part II is amended as follows:(a) in section A, the second subparagraph of point 1 is deleted;(b) section B is amended as follows:(i) point 2 is deleted;(ii) in point 3, the following subparagraph is added. "By way of derogation from the second and third subparagraphs, seed sampling and seed testing may be carried out in accordance with the 'Derogatory experiment on seed sampling and seed analysis' set out in Annex V(A), to the Decision adopted by the OECD Council on 28 September 2000 on the OECD schemes for the varietal certification or the control of seed moving in international trade."(iii) in point 8, the words "Canada and" are inserted before the words "the United States of America".Article 2This Decision is addressed to the Member States.Done at Brussels, 12 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 296, 9.12.1995, p. 31.(2) OJ L 114, 13.5.2000, p. 30.(3) OJ 125, 11.7.1966, p. 2290/66.(4) OJ L 25, 1.2.1999, p. 27.(5) OJ 125, 11.7.1966, p. 2298/66.(6) OJ L 234, 1.9.2001, p. 60.(7) OJ 125, 11.7.1966, p. 2309/66.(8) OJ L 169, 10.7.1969, p. 3.(9) OJ L 140, 12.5.1998, p. 14.